Name: COMMISSION REGULATION (EEC) No 2594/93 of 22 September 1993 amending Regulation (EEC) No 2293/92 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme referred to in Article 7
 Type: Regulation
 Subject Matter: cooperation policy
 Date Published: nan

 23 . 9 . 93 Official Journal of the European Communities No L 238/ 19 COMMISSION REGULATION (EEC) No 2594/93 of 22 September 1993 amending Regulation (EEC) No 2293/92 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme referred to in Article 7 THE COMMISSION OF THE EUROPEAN COMMUNITIES, donment of non-rotational set-aside before the end of the period fixed ; Whereas the Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1 552/93 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1541 /93 of 14 June 1993 fixing the non-rotational set-aside rate referred to in Article 7 of Regulation (EEC) No 1765/92 (3), and in particular Article 3 thereof, Article 1 Regulation (EEC) No 2293/92 is amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 This Regulation lays down detailed rules for the appli ­ cation of Article 7 of Regulation (EEC) No 1765/92 with regard to set-aside.' 2 . In Article 2, the second sentence is replaced by the following : 'However, areas previously set aside under Council Regulation (EEC) No 2328/91 (*) and Regulation (EEC) No 1765/92 shall , without prejudice to Article 3 (5) of this Regulation, be treated as areas under cultivation . Whereas Commission Regulation (EEC) No 2293/92 (4), as amended by Regulation (EEC) No 1379/93 (5), must be altered and supplemented to take account of the introduc ­ tion from the 1994/95 marketing year of the non ­ rotational set-aside scheme defined in Regulation (EEC) No 1541 /93 ; whereas in certain regions of the Commu ­ nity farmers begin to make preparations for the said marketing year in September ; whereas it is therefore necessary for this Regulation to apply from 1 September 1993 : 0 OJ No L 218, 6. 8 . 1991 , p. 1 .'Whereas experience has shown that the minimum period for which land must be set aside needs to be extended to prevent it being used subsequently to grow certain minor crops the market in which is very sensitive to any addi ­ tional production ; whereas, however, in order to take account of certain specific circumstances, it should be made possible for the land set aside to be used before the expiry of the minimum set-aside period ; Whereas, for reasons of scheme management and in order to be able to implement environmental measures on the non-rotational fallow, the minimum set-aside period should be fixed at five years ; 3 . In Article 3 (3), the second sentence is replaced by the following : 'These measures may also concern a green cover ; in that case, the measures must provide that the plant cover may not be used for seed production and that it may on no account be used for agricultural purposes before 31 August or produce, before the following 15 January, crops which are intended for marketing.' 4 . In Article 3 (4), the second indent is replaced by the following : '  remain set aside for a period commencing on 15 January at the latest and ending on 31 August at the earliest. However, Member States shall set the conditions under which producers may be authorized to sow seed, from 15 July, for harvest ­ ing in the following year and the conditions to be met in order for grazing to be authorized from 15 July in Member States where transhumance is traditionally practised.' Whereas, in addition, provision should be made for the adjustments and penalties applicable in the event of aban ­ (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 154, 25 . 6. 1993, p . 19 . H OJ No L 154, 25. 6 . 1993, p . 1 . (4) OJ No L 221 , 6. 8 . 1992, p. 19 . 0 OJ No L 136, 5 . 6 . 1993, p. 17. No L 238/20 Official Journal of the European Communities 23 . 9. 93 (EEC) No 1541 /93 is amended in accordance with Article 2 (2) of the said Regulation ; (b) in the event that the producer decides to submit the land in question to one of the schemes provided for under Regulation (EEC) No 2078/92 or (EEC) No 2080/92 ; (c) in special cases authorized by the Member State which entail a change in farm structure inde ­ pendently of the producer's will, such as land consolidation ; (d) on a temporary basis in respect of set-aside undertaken with a view to the 1995 harvest. 4. Notwithstanding Article 9 of Commission Regulation (EEC) No 3887/92 (**"), where a producer has, in his area-related aid application, expressly gone back on his choice before the end of the period referred to in paragraph 1 , he must reimburse a sum equal to 5 % of the compensatory payment paid for the set-aside of land carried out in the previous year, multiplied by the number of years during which he did not comply with his original undertaking. 5. In Article 3 (5), the following sentence is added : 'However, a plot which has already been set aside may be reused if the producer has no further land available enabling him to comply with the abovementioned period.' 6 . The following Article 3a is inserted at the end of Title I : 'Article 3a 1 . In the case of application of the non-rational set-aside referred to in Article 1 of Council Regulation (EEC) No 1541 /93 (*), the corresponding set-aside must be effected without interruption on the same plots for a minimum period of 60 consecutive months. 2. An area which has been set aside under Council Regulations (EEC) No 2078/92 f) and (EEC) No 2080/92 (*") may not be counted for the purposes of the set-aside provided for in this Regulation. 3. A producer who has opted for the scheme provided for in paragraph 1 :  must adjust the area which is the subject of the set-aside obligation for a given marketing year and for the period remaining compared to that referred to in paragraph 1 , in order to take account of a change in the rate of non-rational set-aside or in the event of a change in the area for which he is applying for the compensatory payment,  may go back on that choice without the penalty referred to in paragaph 4 : (a) in the event that the rate referred to in the second indent of Article 1 (2) of Regulation 0 OJ No L 154, 25. 6 . 1993, p. 1 . C*) OJ No L 215, 30. 7. 1992, p. 85. (*") OJ No L 215, 30. 7. 1992, p. 96 . ("***) OJ No L 391 , 31 . 12. 1992, p . 36.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1993 . For the Commission Rene STEICHEN Member of the Commission